Citation Nr: 1742467	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for thyroid cancer.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Veteran contends that he developed thyroid cancer and prostate cancer as a result of his exposure to asbestos during service. The RO conceded the Veteran's exposure to asbestos in service, and the Board notes the Veteran's occupation included boiler room helper during service.  The Veteran's service treatment records do not reveal thyroid or prostate disabilities; however, service treatment records do show that in October 1961 and February 1962 he reported to sick call complaining of urethral discharge and burning upon urination.  The diagnosis at that time was acute urethritis.  Following service, the Veteran was diagnosed with thyroid cancer in July 2000 and prostate cancer in January 2008.  Given the foregoing, the Board finds that opinions regarding the Veteran's thyroid cancer and prostate cancer would be helpful in adjudicating his claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file to an appropriate VA examiner to obtain an opinion on the Veteran's claims for service connection for thyroid and prostate cancer, to include as due to asbestos exposure. If a VA examination is deemed necessary to respond to the questions presented, such should be scheduled.  After review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's thyroid cancer and prostate cancer are etiologically related to in-service asbestos exposure? Please explain why or why not.

b. With respect to the prostate cancer, is it at least as likely as not that the prostate cancer is a maturation of or etiologically related to the October 1961 and February 1962 in-service complaints of urethral discharge and burning upon urination?  Please explain why or why not.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack     of sufficient information/evidence, the limits of medical knowledge, etc.).

2. After completing the above requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all   claims that are remanded by the Board or by the United States Court of Appeals     for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




